Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 1/19/2022

Claims pending	21-40 
Claims currently under consideration	21-40 


Priority
This application has a filing date of 10/26/2020 and is a CON of 15/503,437 02/13/2017 PAT 10815530. 15/503,437 is a 371 of PCT/IL2015/000508 08/13/2015
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to document no. 1414464.6, filed 08/14/2014 in the United Kingdom.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21,22,23,24,26,27,28,30,33,34,38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alemany et al (2001 Gene Therapy 8:1347-53).
Throughout the document and especially the abstract and first full paragraph, Alemany et al is drawn to better targeting of adenovirus vectors following systemic administration thereof. More particularly, in figures 3-4 as described starting with the first full paragraph at p 1349, Alemany et al determine biodistribution of a type of carrier in a mouse subject by: administering to said subject a composition formulated for systemic administration and comprising a two types of carriers, each devoid of cationic surfactant, differing in composition and comprising nucleic acid barcode sequences uniquely identifying the type of carrier; obtaining from said subject samples from various tissues comprising cells; and identifying by PCR, in said cells the presence of said nucleic acid barcode, wherein the presence of said nucleic acid barcode indicates the distribution of such carriers to said tissue; wherein each of said one or more nucleic acid barcodes comprises 500 or fewer nucleotides; thereby determining biodistribution of a type of carrier in a subject, the barcode necessarily comprises a sequence which is not substantially identical or complementary to a nucleic acid of a cell of said subject in order for the PCR to function properly. Alemany et al  further determines relative
biodistribution of at least two types of carriers and wherein said relative biodistribution is
proportional to a relative abundance or concentration of said one or more nucleic acid barcodes identifying each of said at least two types of carriers. The foregoing reads on claims 21,22,23,24,26,27 (when drawn to a carrier comprising a tag),30,38 and appears to read on claims 28 (when drawn to a fluorophore), 33 and 34 as well.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  21,22,23,24,26,27,28,30,33,34,38 and 25,29,31-32,35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Alemany et al (2001 Gene Therapy 8:1347-53) in view of Dodds et al (1998 Gene Therapy 5:542-51).
Alemany et al is relied on as above.
Alemany et al do not explicitly teach: carriers differing in their lipid content of claims 25 and 29; obtaining samples at about 24 hours of claims 31-32; disassembly into a single cell suspension sorted by FACS per claims 35-37; nor incorporation of a therapeutic agent as in claims 39-40.
As in claims 25 and 29, Dodds et al teach throughout the document and especially the title and abstract, a comparison of two lipoplexes compositions Lipofectamine and DOSPER. More particularly per claims 39-40 and 35,36,37 in the Introduction section, Dodds et al teach genes as a therapeutic agent and in figure 1, Dodds et al disclose fluorescence activated cell sorting (FACS) analysis which inherently entails a fluorophore in a single suspended cell. Dodds et al further teach under Stability of expression on p 543, monitoring transgene expression from 20-72 hours, overlapping with claims 31-32. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have evaluated lipoplexes in the manner Dodd et al for gene therapy of interest to Alemany et al.
One of ordinary skill in the art would have been motivated to have evaluated lipoplexes in the manner Dodd et al for gene therapy of interest to Alemany et al in order to avoid adverse immunogenicity and viraemia induced by viral vectors (like employed by Alemany et al), benefits noted by Dodds et al in the abstract. 
One of ordinary skill in the art would have had a reasonable expectation of success in applying the lipoplexes of Dodds et al toward gene therapy of Alemany et al in light of the excellent results, particularly with DOSPER exhibited by Dodds et al in figure 5.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation "said tag" in line 1. Claims 33 and 34 recites the limitation "said nucleic acid molecule" each in line 1. There is insufficient antecedent basis for these limitations in the foregoing claims, rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639